MEMORANDUM **
Rannana Venkat Reddy (“Reddy”), a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
Substantial evidence supports the IJ’s decision. Reddy’s testimony was not credible because it was inconsistent and implausible. See Singh-Kaur v. INS, 183 F.3d 1147, 1152-53 (9th Cir.1999). Because Reddy failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc). Substantial evidence also supports the IJ’s conclusion that Reddy is not entitled to relief under CAT because he did not demonstrate that it is more likely than not that he would be tortured upon return to India.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.